Con cubbing and Dissenting Opinion by
Judge MacPhail :
I concur with the majority’s opinion in every respect except that portion thereof which directs the trial court to reconsider the preliminary objections of Walter Fatzinger in light of the principles enunciated in DuBree v. Commonwealth, 481 Pa. 540, 393 A.2d 293 (1978). Bather, I would direct the Court of Common Pleas of Northampton County to apply the Act of September 28, 1978, P.L. 788, (Act 152), 1 Pa. C.S. §2310 and The Judicial Code, 42 Pa. C.S. §5110, in disposing of those preliminary objections. See my concurring and dissenting opinion in Estate of Armstrong v. Pennsylvania Board of Probation and Parole, 46 Pa. Commonwealth Ct. 33, 450 A.2d 1099 (1979).